MEMORANDUM **
Manuel Gonzalez-Trujillo appeals his conviction by guilty plea and sentence for being an illegal alien found in the United States following deportation in violation of 8 U.S.C. § 1326. Gonzalez-Trujillo’s attorney has filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), and a motion to withdraw on the ground that he failed to discover any arguable issues for review. Our independent review of the record discloses no arguable issues. The judgment is therefore
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.